     Case 5:21-cv-00329-CJC-JPR Document 8 Filed 03/16/21 Page 1 of 1 Page ID #:523



 1
                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    RUBEN HERRERA,                   ) Case No. EDCV 21-0329-CJC (JPR)
                                       )
12                      Petitioner,    )
                                       )          J U D G M E N T
13                 v.                  )
                                       )
14    SECRETARY OF CORRECTIONS,        )
                                       )
15                      Respondent.    )
                                       )
16
17         Pursuant to the Order Summarily Dismissing Petition for Writ
18    of Habeas Corpus for Lack of Subject-Matter Jurisdiction,
19         IT IS HEREBY ADJUDGED that the Petition is dismissed without
20    prejudice.
21
               March 16, 2021
22    DATED:
                                         CO
                                         CORMAC
                                          ORM
                                            RMAC
                                              A J. CARNEY
                                                       EY
                                                       EY
23                                       U.S. DISTRICT JUDGE
                                                       JUDGE
24
25
26
27
28
